Title: From Thomas Jefferson to Larkin Smith, 26 November 1804
From: Jefferson, Thomas
To: Smith, Larkin


                  
                     Sir 
                     
                     Washington Nov. 26. 04.
                  
                  Your letter of the 10th. came to hand yesterday evening. it is written with frankness and independance, and will be answered in the same way. you complain that I did not answer your letters applying for office. but if you will reflect a moment you may judge whether this ought to be expected. to the successful applicant for an office the commission is the answer. to the unsuccessful multitude, am I to go with every one into the reasons for not appointing him? besides that this correspondence would literally engross my whole time, into what controversies would it lead me? sensible of this dilemma, from the moment of coming into office, I laid it down as a rule to leave the applicants to collect their answer from the fact. to entitle myself to the benefit of the rule in any case it must be observed in every one: and I never have departed from it in a single case, not even for my bosom friends   . you observe that you are, or probably will be, appointed an elector. I have no doubt you will do your duty with a conscientious regard to the public good & to that only. your decision in favor of another would not excite in my mind the slightest dissatisfaction towards you. on the contrary I should honor the integrity of your choice. In the nominations I have to make do the same justice to my motives. had you hundreds to nominate, instead of one, be assured they would not compose for you a bed of roses. you would find yourself in most cases with one loaf & ten wanting bread. nine must be disappointed, perhaps become secret, if not open, enemies. the transaction of the great interests of our country costs us little trouble or difficulty. there the line is plain to men of some experience. but the task of appointment is a heavy one indeed. he on whom it falls may envy the lot of a Sisyphus or Ixion. their agonies were of the body: this of the mind. yet, like the office of hangman, it must be executed by some one. it has been assigned to me & made my duty. I make up my mind to it therefore, & abandon all regard to consequences. Accept my salutations & assurances of respect
                  
                     Th: Jefferson 
                     
                  
               